Examiner’s Amendment/Comment
An examiner’s comment and/or amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. Any replacement drawings should include a transmittal page stating that the attached amendments to the drawings were required by the Office in an examiner’s amendment with the Notice of Allowability.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an applications filed in Germany on 1/15/2020.  It is noted, however, that applicant has not filed certified copies (original with seal, as applicable) of these German applications as required by 35 U.S.C. 119(b).
General Information
Applicant’s election with traverse, filed on January 21, 2022, in response to the restriction requirement imposed on October 21, 2021, is noted.  Applicant’s response asserts that the requirement is improper because the four “species” are “all obvious variations of the other.”  However, while MPEP section 803 may apply to utility applications, the MPEP section 1500 sets a different standard for design applications.  The obvious variation of the panels with and without a recess is the reason why embodiments 1 and 2 are grouped together.
Thus the election is deemed to have been made without traverse, since no proper traversal has been advanced by the applicant.
Embodiments 3-4, Figs. 3.1-4.7, are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design.  Election was deemed to have been made without traverse in the reply filed on January 21, 2022.  Embodiments 1-2, Figs. 1.1-1.5 and 2.1-2.6, stand in condition for allowance. 
Drawings
In view of the election on January 21, 2022, Figs. 3.1-4.7 have been canceled from the disclosure.
Specification
A. The specification has been amended by the examiner to provide descriptions for the figures as follows: 
--  1.1 is a front perspective view. 
1.2 is a bottom perspective view. 
1.3 is an enlarged side perspective view. 
1.4 is a rear perspective view. 
1.5 is another front perspective view. 
2.1 is front perspective view. 
2.2 is another front perspective view.
2.3 is a rear perspective view. 
2.4 is an enlarged side perspective view. 
2.5 is another enlarged side perspective view. 
2.6 is another rear perspective view. --
Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II.
B. For proper form (37 CFR 1.153), the claim has been amended by the examiner to read:

--  I claim,
The ornamental design for a Part of Rinsing Machine for Barrels, as shown and described.  --
Notes on Correspondence
Please note that, at this time, the examiner is prohibited from initiating or returning international telephone calls. If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for a telephone interview: natasha.vujcic@uspto.gov. The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please see MPEP 502.03 II (Article 5) for more details.
Discussion of the Merits of the Case
required whether or not attorney for the applicant has POA authority in a foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.usDto.aov/web/forms/sb0080.Ddf
The POA form submitted in the international phase is not effective for purposes of the US. The proper form is available at: https://www.uspto.gov/web/forms/sb0080.pdf
When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA VUJCIC whose telephone number is (571)272-6403.  The examiner can normally be reached on Monday-Thursday 7-5:30 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan can be reached on 571-272-7979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
/NATASHA VUJCIC/Examiner, Art Unit 2913                                                                                                                                                                                                        February 22, 2022